EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Wagner on 8/10/2022.  The application has been amended as follows:
IN THE CLAIMS:
Claim 18 has been amended as follows: 
- -   	A system, comprising: 
an axle housing comprising a center portion configured to receive a differential and an arm portion that extends from the center portion and configured to receive an axle shaft; 
only one dam arranged in a first arm of the axle housing comprising a planar configuration and configured to define a volume of the center portion in which a sump portion is arranged, wherein the only one dam is arranged between the center portion and a flow facilitating protrusion to which the only one dam is physically coupled, and wherein the only one dam is oriented parallel to an axis normal to a direction of lubricant flow; and 
a boss arranged outside of the sump portion, wherein the boss is spaced away from the only one dam and in contact with lubricant; 
a first element extending along a second arm adjacent to a first surface and contacts the boss without touching a second wall;
wherein the dam, the flow facilitating portion, the boss and the first element are integrally formed with the axle housing as a single piece. - -
Claim 2 has been amended as follows: 
- -   	The system of claim 18, wherein the e dam. - -
Claim 5 has been amended as follows: 
- -   	The system of claim 18, wherein the boss is a bolt housing. - -
Claim 7 has been amended as follows: 
- -   	The system of claim 18, wherein the 
Claims 1, 3, 4, 6, and 8-17 have been cancelled.
REASONS FOR ALLOWANCE
Claims 2, 5, 7, 18, and 19 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising the limitations of amended claim 18 as recited above.  
U.S. Patent No. 10,161,502 B2, U.S. P.G. Publication No. 2014/0069230 A1, U.S. Patent No. 10,179,478 B2, U.S. P.G. Publication No. 2015/0354691 A1, and U.S. P.G. Publication No. 2014/0069230 A1 does not disclose or render obvious the claim combination comprising, inter alia, only one dam arranged in a first arm of the axle housing, a boss arranged outside of the sump portion spaced away from the only one dam and in contact with lubricant, a first element extending along a second arm adjacent to a first surface and contacts the boss without touching a second wall; wherein the dam, the flow facilitating portion, the boss and the first element are integrally formed with the axle housing as a single piece. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656